Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
24, 2019.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-16-00882-CV


          MIGUEL A. ROMERO, OLGA L. MARTINEZ Appellants

                                          V.

                        MARIA H. MARTINEZ, Appellee

              On Appeal from the County Civil Court at Law No. 3
                            Harris County, Texas
                       Trial Court Cause No. 1083172


                  MEMORANDUM                       OPINION

      This is an appeal from a judgment signed October 20, 2016. On August 31,
2018, the parties filed a joint motion to vacate the judgment of the trial court and
dismiss the case. Tex. R. App. P. 42.1. The motion is granted.
      We further order that appellants recover the supersedeas bond paid by
appellants plus the legal rate of interest from the date of the trial court judgment.
      Accordingly, the case is ordered dismissed.

                                                      PER CURIAM
Panel consists of Justices Wise, Zimmerer, and Spain.